Citation Nr: 1533100	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-13 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss prior to December 28, 2012, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In November 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In a November 2012 Board decision, the Board remanded the case for further evidentiary development.  In a January 2013 rating decision, the RO increased the Veteran's rating for bilateral hearing loss to 10 percent disabling, effective December 28, 2012.  As the grant of a 10 percent rating, effective December 28, 2012, did not constitute a full grant of the benefits sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in April 2015 and a VA audiological examination dated in April 2015.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

Although the Board regrets further delay, it has determined that another remand is necessary for further development.

The most recent supplemental statement of the case (SSOC) regarding the Veteran's claim is dated in January 2013.  In April 2015, the Veteran was afforded a VA audiological examination for his service-connected bilateral hearing loss and his service-connected right ear tinnitus.  This VA audiological examination contains relevant evidence that has not been considered by the AOJ in the first instance.  As such, the Board finds it has no choice but to remand this matter in order that all relevant evidence may be considered by the AOJ in the first instance.

Moreover, in Martinak, the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board finds that although the April 2015 VA examiner indicated that the Veteran's service-connected bilateral hearing loss impacted his ordinary conditions of daily life, including his ability to work, the examiner failed to describe how the Veteran's hearing loss impacted his daily life and ability to work.  Instead, the examiner simply stated, "Veteran is service connected for impaired hearing. Medical history is a matter of VARO record."  While on remand, the AOJ should obtain an addendum opinion from the April 2015 VA examiner regarding the functional impairment from the Veteran's service-connected hearing loss.

While on remand, the AOJ should also obtain updated treatment records related to the Veteran's hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment for his bilateral hearing loss disability from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, return the claims file to the April 2015 VA examiner to obtain an addendum opinion regarding the functional effects caused by the Veteran's service-connected hearing loss disability.  If the April 2015 VA examiner is not available, the claims file should be reviewed by another examiner.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  If and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA audiological examination.

3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




